Citation Nr: 1231344	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  07-06 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased rating for right knee strain, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for left knee strain, currently evaluated as 10 percent disabling.  

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to January 1984 and from May 1985 to May 2002.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The claims were remanded to the RO in August 2010 for further development.

The United States Court of Appeals for Veterans Claims (Court) recently held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.

In the present case, during the course of his increased rating claims on appeal, the Veteran seems to be contending that his right and left knee disabilities on appeal render him unemployable.  On VA examination in January 2006, the Veteran reported that he had worked in inventory services until October 2005.  The job had required a lot of walking, bending, squatting, kneeling, and standing.  He could not perform it and he left it.  In an August 2009 VA Form 9, he stated that he had not performed basic work activities since January 2006 due to his knee conditions.  He made similar statements in letters to his congresswoman dated in November 2008, September 2009, and October 2010.  Accordingly, the Board finds that the TDIU issue has been raised as part of this appeal. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets further delay, the Board is unable to clearly understand the range of motions set forth in the report of the October 2010 VA examination conducted pursuant to the August 2010.  The prior remand directed the examiner to report the point (in degrees) where motion was limited by pain and to also report (in degrees) any additional loss due to weakness, fatigue and/or incoordination, including during flare-ups.  The examiner did report that there was additional limitation after repetitive use.  However, the examiner reported that additional limitation of flexion as 10 to 50 degrees in the right knee and 10 to 60 degrees in the left knee.  The examiner reported additional limitation of extension as 0 to 20 degrees in both knees for extension.  The Board is unable to accurately apply VA rating criteria for limitation of flexion and extension without knowing the exact point (in degrees) where pain actually limits such motion.  Clarification is therefore necessary. 

In view of the need for additional development of the knee issues, development of the TDIU issue is also appropriate. 

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for a VA knee examination.  The claims file should be made available to the examiner for review.  Examination results should be reported to allow for application of VA rating criteria for the knees.  The examiner is specifically requested to report range of motion results so as to allow determinations as follows:

     a)  To what degree is flexion limited to in each knee?

     b)  To what degree is extension limited to in each knee?

     c)  At what degree does pain actually limit flexion in each knee?

     d)  At what degree does pain actually limit extension in each knee?

     e)  At what degree would flexion of each knee be expected to be limited during flare-ups?

     f)  At what degree would flexion of each knee be expected to be limited during flare-ups?

For purposes of allowing the Board to clearly understand the examination results, the examiner is requested to report only one point (in degrees) (such as "30 degrees") as responses to the above and not report the results as a general range of motions (such as "10 to 50 degrees").  

The examiner should also clearly report whether there is evidence of recurrent subluxation or lateral instability and, if so, whether it is slight, moderate, or severe.

Finally, the examiner is requested to offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's knee disabilities preclude substantially gainful employment.  A rationale should be furnished for the opinion. 

2.  In the interests of avoiding further remand, the RO should review the examination report to ensure that it is responsive to the above-posed questions. 

3.  The RO should then review the record and determine whether higher ratings are warranted for the knee disabilities and whether TDIU is warranted.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ALAN S. PEEVY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


